Title: From Benjamin Franklin to Joseph Galloway, 5–7 February 1775
From: Franklin, Benjamin
To: Galloway, Joseph


Dear Sir
London Feb 5[–7]. 1775.
I received duly your respected Favours of Oct. 27 and Nov. 1 with Bills for five hundred Pounds Bulkeley on Whitmore; I thank you much for your Care in so speedy a Remittance. I hope you will excuse the Trouble I have given you in previously drawing for that Sum: and be assured that the Bills which I provisionaly desired you to draw on me (or in my Absence on Browns & Collinson) to put you in Cash for paying my Drafts, will meet with due Honour.
I cannot but lament with you the impending Calamities Britain and her Colonies are about to suffer, from great Imprudencies on both Sides. Those arising there, are more in your View; these here, which I assure you are very great, in mine. Passion governs, and she never governs wisely. What we can’t remedy we must endeavour to bear. But I find it to me more and more difficult. Anxiety begins to disturb my Rest; and whatever robs an old Man of his Sleep, soon demolishes him. I have however generally strong Hopes amounting almost to an Assurance, that tho’ we may suffer much for a while, America will finaly be greatly benefited by her present Difficulties, and rise superior to them all.
I communicated your Plan of Union to Lord Camden soon after I received it, and to Lord Chatham last Week. They seem’d to think the Idea ingenious, but the Mode so new as to require much attentive Thought before a Judgment of it could be form’d. From something dropt by Lord Gower the other Day in the House of Lords, accusing the Congress sharply of rejecting a Plan of Union with Britain, after it had been received, and ordering the Vote for receiving it to be erased out of their Minutes, I imagine the Ministry are in possession of it; if on Enquiry I find they are not, I shall communicate it to them, as possibly it may bring on some Negociation and stay their Hands from Blood; of which I grieve to say there is but little Prospect. For every thing is hurried with inconceivable Precipitation, and every thing rejected immediately, the Consideration of which might occasion Delay. Thus the Commons would not hear the Merchants support their Petition in the same Committee that was to consider the State of America; nor would they suffer us to be heard in support of the Petition from the Congress; nor would the Lords take into Consideration Lord Chathams Plan, but dismiss’d it upon a slight first Reading. With the greatest Esteem and Respect I am ever, my dear Friend Yours most affectionately
B Franklin

By Read who sails in about a Week I shall give you my Thoughts on the Plan. I inclose Lord Chathams.
P.S.  Feb. 7. By Information just receiv’d from good Hands, there is reason to believe, that the Troops will have Orders to act on the Defensive only, to avoid Bloodshed: That they are intended chiefly to intimidate; the Ministry depending most on dividing America; and on our Want of Perseverance in complying with the Agreement recommended by the Congress. All our Friends here are of Opinion that if we are steady till another Session, this Ministry must retire, and our Points will be gained.
Joseph Galloway Esqr

